Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Comment
	Amended drawings have been considered and accepted.  Objections to the drawings are withdrawn.

Allowable Subject Matter
Claims 1-13 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Relative to claims 1 and 13, the prior art does not disclose:
A transport system or method for a transport system comprising:
a transport path including a plurality of transporting modules, 
the plurality of transporting modules include at least a first transporting module and a second transporting module, 
the second transporting module is adjacent to the first transporting module;
a carriage configured to move on the transport path;
a first controller for driving the carriage moving on the transport path in response to a drive command;
a first sensor provided on the first transporting module; and 

the drive command is determined based on a distance between the first sensor and the second sensor, as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3651